Citation Nr: 0620949	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  96-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine with radiculopathy, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the thoracic spine, currently evaluated as 20 
percent disabling.

(The issue of entitlement to payment of unauthorized medical 
expenses incurred at Lakeland Regional Medical Center on 
March 3, 2001, will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied increased evaluations for 
PTSD, evaluated as 30 percent disabling, and arthritis of the 
thoracic and lumbar spine, evaluated as 10 percent disabling.  
In a June 2000 rating decision, the RO granted a 70 percent 
disability evaluation for PTSD effective September 1994 and 
granted separate 10 percent disability ratings for 
degenerative arthritis of the lumbar spine with L5 
radiculopathy and degenerative arthritis of the thoracic 
spine.  The veteran was also granted a total disability 
evaluation based on individual unemployability effective 
September 1994.  By a rating action dated in August 2005, the 
10 percent disability evaluations assigned to the veteran's 
lumbar and thoracic spine disabilities were each increased to 
20 percent, effective from September 1994.

The Board most recently remanded this case in October 2003 
for the purpose of obtaining additional evidence and to cure 
specified due process deficiencies.  


FINDINGS OF FACT

1.  There is no evidence that the symptoms of the veteran's 
PTSD result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; a 
demonstrable inability to obtain or retain employment; or 
that he suffers from total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to place; or, 
memory loss for names of close relatives, own occupation, or 
own name.

2.  There is no evidence that the veteran's lumbar spine 
disability results in severe loss of range of motion of the 
lumbar spine; forward flexion of 30 degrees or less; 
favorable ankylosis of the lumbar spine; severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion; severe 
symptoms of intervertebral disc syndrome with recurring 
attacks with intermittent relief; or, incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

3.  The veteran is currently receiving the maximum schedular 
rating for loss of range of motion of the thoracic spine; and 
there is no evidence that his thoracic spine disability 
results in unfavorable ankylosis of the thoracic spine or 
intervertebral disc syndrome.

4.  There is no evidence that the veteran's thoracic and 
lumbar spine disabilities, when considered as a whole, result 
in forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.16(c), 
4.126, 4.130, 4.132, Diagnostic Code 9411 (1997); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 4.132, 
Diagnostic Code 9411 (2005).

2.  The criteria for an increased evaluation for degenerative 
arthritis of the lumbar spine with radiculopathy have not 
been demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, (2002), 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5237, 5242, 5243 (2005).

3.  The criteria for an increased evaluation for degenerative 
arthritis of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5291 (2002), Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in July 2001, June 2003, and April 2004, the 
RO advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for increased disability ratings, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claims for higher 
disability evaluations.  The April 2004 letter specifically 
informed the veteran that he should submit any evidence in 
his possession that pertained to the issues on appeal.  The 
July 2001, June 2003, and April 2004 letters therefore 
provided notice of all four notice elements that were 
discussed above.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the increased ratings assigned to the veteran's PTSD 
and lumbar and thoracic spine disabilities were made 
effective to his date of claim and the Board is denying any 
additional increase, as discussed herein, there is no 
potential effective date issue that would warrant additional 
notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

Treatment records have been obtained from VA and non-VA 
health care providers including, but not to limited, A.D. 
Breeijen, M.D., G.W. Newberry, M.D., M.T. Coyle, M.D., 
Lakeland Regional Medical Center, Tampa VA Medical Center 
(VAMC), and Bay Pines VAMC.  Decisions from the Social 
Security Administration (SSA) and the evidence the SSA 
considering in rendering its decision are of record.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claims on appeal.  The 
veteran was afforded VA examinations in September 1995, 
February 1997, June 1998, July 1998, and November 2004 for 
the purpose of determining the nature and severity of his 
PTSD and lumbar and thoracic spine disabilities.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

PTSD

Service connection for PTSD was granted in July 1981.  A 30 
percent disability evaluation was assigned.  Pursuant to a 
June 1985 Board decision, the RO issued a rating decision in 
July 1985 that increased the disability rating to 50 percent.  
In June 1988, the rating was reduced to 30 percent, effective 
from October 1988.  That rating remained in effect until the 
veteran filed his claim for an increased rating in September 
1994.  As noted above, the RO issued a rating decision in 
June 2000 that assigned a 70 percent disability rating for 
PTSD, effective from September 1994.  

When he was examined in September 1995, the veteran was 
casually dressed and adequately groomed.  He looked his 
stated age and engaged in a somewhat distance stance, which 
the examiner described as guarded.  He also had an odd 
disposition and a blunted affect.  However, his thoughts were 
goal directed and organized.  There was no evidence of 
psychotic symptoms other than paranoia and possible somatic 
delusions.  The veteran's insight and judgment seemed 
adequate.  His cognition was intact and his memory was good.  
He was assigned a score between 55 and 65 on the GAF scale.  

The report of the February 1997 VA examination contained 
similar findings.  The veteran was again dressed 
appropriately with good grooming.  There was no psychomotor 
agitation or retardation.  His mood was reported as anxious.  
His speech was normal in rate, tone, and volume.  He was goal 
directed.  The veteran denied auditory, visual, and tactile 
hallucinations or delusions.  He also denied homicidal or 
suicidal ideation.  He did endorse mild paranoia.  There were 
no ideas of reference.  He was alert and oriented time three.  
His recent and remote memory was intact.  Abstract reasoning 
and insight were fair.  The diagnosis was moderately severe 
PTSD.  A score of 55 was assigned on the GAF scale.  The 
examiner noted that the veteran was having "trouble" with 
occupational functioning due to problems with irritability 
and difficult dealing with people.  However, he also noted 
that the veteran reported some desire to work, but that his 
physical disabilities prevented him from doing so.

When he was examined by VA in July 1998, the veteran 
indicated that he was experiencing increased difficulty with 
sleeping, flashbacks, and intrusive memories.  He also 
complained of difficulty in getting along with others and 
problems with irritability and loss of temper.  He was alert 
and oriented times three.  His speech was of normal rate, 
tone, and volume and goal directed.  He was well-dressed and 
groomed.  The veteran was calm and cooperative throughout his 
examination.  His affect was constricted.  While he reported 
vague suicidal ideation, the veteran denied intent or plan.  
He also denied homicidal ideation.  He reported occasional 
auditory hallucinations of a voice calling his name.  He 
denied visual or tactile hallucinations.  He did not endorse 
delusions, flights of ideas, or looseness of association.  
Memory, concentration, and calculation were intact.  Insight 
and judgment were fair.  The veteran was assigned a score of 
50 on the GAF scale.  While the veteran's PTSD was felt to 
have an adverse effect on his industrial status, the examiner 
felt that the veteran was capable of employment, especially 
if he worked in a solitary work environment.  The examiner 
emphasized that the veteran was not "unemployable."

Similar observations regarding the veteran's employability 
were made in the November 2004 VA examination report.  The 
examiner described the veteran as having "severe 
occupational dysfunction" as a result of his PTSD and 
assigned the veteran a score of 52 on the GAF scale.  With 
respect to the veteran's mental status evaluation, he was 
alert and oriented times four.  He was well-dressed and 
groomed.  He was cooperative and made good eye contact.  
There was no was psychomotor agitation or retardation.  His 
speech was of a normal rate, volume, and tone.  His thought 
process was linear, logical, and goal directed.  There was no 
looseness of associations or flights of ideas.  The veteran's 
mood was dysthymic and his affect was constricted and mood 
congruent.  He denied suicidal or homicidal ideation, intent, 
or plan.  He also denied delusions and auditory, visual, or 
tactile hallucinations.  His recent and remote memory was 
intact.  

VA and non-VA treatment records for the appeal period mostly 
address the veteran's orthopedic disabilities.  None of the 
records addressing the veteran's PTSD contain any evidence 
that contradict the findings of the aforementioned VA 
examination reports.

The Board notes that the criteria used to determine the 
extent to which psychiatric disorders are considered 
disabling were changed, effective November 7, 1996.  

Under the "old" provisions, in evaluating impairment 
resulting from psychiatric disorders, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  The principle of social and industrial 
inadaptability, the basic criterion for rating disability 
from the mental disorders, contemplated those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment. In other words, the impairment of 
earning capacity.  38 C.F.R. § 4.129.  The severity of 
disability was to be based upon actual symptomatology, as it 
affects social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  The VA was not 
to under-evaluate the emotionally sick veteran with a good 
work record, nor over- evaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130.

The veteran is currently assigned a 70 percent disability 
rating for his PTSD.  Prior to November 1996, a 70 percent 
rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior are 
factors to be considered.  A demonstrable inability to obtain 
or retain employment is another factor to be considered.  38 
C.F.R. § Part 4 Diagnostic Code 9411.  The Board notes, 
however, that if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent was met, a 100 percent 
evaluation rating shall be assigned.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

Effective from November 7, 1996, a 70 percent rating is 
assignable when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Diagnostic Codes 9411 
(2005).

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores 
ranging between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Having reviewed the evidence of record, the Board finds that 
the symptoms of the veteran's PTSD did not more closely 
approximate the criteria for a 100 percent disability rating 
under either the "old" or "new" rating criteria.  There is 
no evidence that the symptoms of the veteran's PTSD resulted 
in virtual isolation in the community or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy, resulting in profound retreat from mature behavior.  
Further, under the revised rating criteria, the veteran has 
not exhibited such symptoms as persistent hallucinations, 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), or disorientation to place; or, memory loss for 
names of close relatives, own occupation, or own name.  

With regard to the question of whether the symptoms of the 
veteran's PTSD resulted in a demonstrable inability to obtain 
or retain employment (a criteria for a 100 percent rating 
under the "old" disability schedule), the Board recognizes 
that Social Security Administration disability benefits were 
granted in 1994 based on the veteran's psychiatric 
disability.  The decisions indicate, however, that the 
veteran's diagnosed psychiatric disability is schizophrenia 
and not his service connected PTSD.  Further, even if the 
symptoms of the veteran's PTSD and his schizophrenia were 
deemed inseparable, the Board observes that the remaining 
evidence fails to support the finding that the veteran has 
been rendered unemployable as a result of his PTSD.  The 
report of the July 1998 VA examination clearly indicated that 
the veteran's PTSD had not rendered him unemployable.  
Similarly, the November 2004 examination only described the 
veteran's PTSD as causing severe occupational dysfunction.  
No indication was made that his PTSD prevented him from 
obtaining or retaining employment.  Indeed, the Board notes 
that the veteran's GAF scores have been between 50 and 65, 
which is indicative of moderate to serious impairment.  The 
Board therefore finds that the preponderance of the evidence 
is against the finding that the symptoms of the veteran's 
PTSD resulted in a demonstrable inability to obtain or retain 
employment for the time period in question.  

A disability rating in excess of the currently assigned 70 
percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1997 & 2005).

The Board has considered the provisions of the "old" 38 
C.F.R. 4.16(c).  That regulation provided that when the only 
compensable service-connected disability was a mental 
disorder rated as 70 percent disabling, and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, the mental disorder would 
be assigned a 100 percent schedular rating.  Here, the 
veteran also receives compensable disability evaluations for 
arthritis of the cervical, thoracic, and lumbar spine in 
addition to his PTSD, and, therefore, the assignment of a 100 
percent schedular rating for PTSD pursuant to 38 C.F.R. 
§ 4.16(c) would be inappropriate.

Lumbar and thoracic spine

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection for arthritis of the lumbar spine with 
lumbosacral strain was granted in August 1970.  A 10 percent 
disability evaluation was assigned.  In December 1988, a RO 
Hearing Officer determined that clear and unmistakable error 
had been committed by not including the veteran's thoracic 
spine as a part of his arthritis disability.  The disability 
was recharacterized as arthritis of the thoracic and lumbar 
spines with lumbosacral strain.  The 10 percent disability 
evaluation remained unchanged.  A June 2000 rating decision 
eventually granted separate 10 percent disability ratings for 
degenerative arthritis of the lumbar spine with L5 
radiculopathy and degenerative arthritis of the thoracic 
spine, effective from September 1993.  By a rating action 
dated in August 2005, the 10 percent disability evaluations 
assigned to the veteran's lumbar and thoracic spine 
disabilities were each increased to 20 percent, effective 
from September 1994.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5291, which pertained to limitation of motion 
of the thoracic spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........10 
Moderate.................................
.......... .........10 
Slight...................................
.......... ...........    0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5294, which pertained to sacroiliac injury 
and weakness, and Diagnostic Code 5295, which pertained to 
lumbosacral strain, evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100


Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

As indicated above, the criteria is effect prior to September 
26, 2003, Diagnostic Codes 5290 through 5292 (1997), rated 
limitation of motion of the spine according to whether it was 
slight, moderate, or severe.  The words "slight," "moderate," 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5291 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Lumbar spine

On review of the evidence of record, the Board finds that the 
veteran's lumbar spine disability is appropriately evaluated 
as 20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  Diagnostic Code 
5292.  At his November 2004 VA examination, the veteran 
demonstrated forward flexion to 90 degrees, backward 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  All the 
ranges of motion were described as being the maximum ranges, 
which involved complaints of pain.  In this regard, the 
examiner indicated that the onset of pain started at 80 
degrees on forward flexion and 20 degrees on extension.  
Earlier VA examinations were not too dissimilar.  When he was 
seen in July 1998, the veteran demonstrated forward flexion 
to 95 degrees, extension to 30 degrees, lateral flexion to 30 
degrees to the right and to 40 degrees to the left, and 
rotation to 30 degrees bilaterally.  The report of the 
February 1997 VA examination showed that the veteran was able 
to bend forward to 70 degrees, extend to 10 degrees, and 
rotate and lateral bend to 30 degrees, bilaterally.  Range of 
motion of the lumbar spine in September 1995 was forward 
flexion to 80 degrees, backward extension to 5 degrees, 
lateral flexion to 10 degrees, and rotation to 15 degrees.  
VA and non-VA treatment records do not significantly conflict 
with these results.  For example, his chiropractor reported 
60 degrees' forward flexion and 25 degrees' extension in 
October 2002; this would still only indicate mild to moderate 
limitation of motion.  The record does not show forward 
flexion of the thoracolumbar spine to be 30 degrees or less, 
and ankylosis is not demonstrated.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance, flare ups that limit motion, and some limitation 
on his ability to engage in activities.  However, there is no 
indication that he requires the use of a crutch, cane, or 
back brace.  Moreover, when he was examined in November 2004, 
the question of whether the veteran would experience any 
additional functional loss was addressed.  The examiner 
stated that the veteran demonstrated mild limitation of 
motion, which during times of severe pain, would most likely 
result in an additional loss of 30 percent of his range of 
motion.  In other words, during an exacerbation of pain, the 
veteran's range of forward flexion, normally only slightly 
reduced, would still be no more than moderately reduced.  An 
additional 30 percent loss would reduce forward flexion by 27 
degrees, resulting in forward flexion to 67 degrees.  The 
examiner added that the veteran did not demonstrate weakness 
or incoordination, but that he did demonstrate limited 
ambulation due to repetitive walking.  He described the 
veteran's overall functional loss as being moderate.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent 
under Diagnostic Code 5292.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the November 2004 examination indicated that 
the veteran had a normal gait, body habitus, and posture.  
The earlier VA examinations made similar findings.

Consideration has also been given as to whether a higher (40 
percent) rating could be assigned under the criteria 
governing intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 5293 
(2003), Diagnostic Code 5243 (2005).  Earlier VA examinations 
in 1995, 1997, and 1998 showed essentially normal 
neurological function.  However, the November 2004 
neurological examination indicated that the veteran showed 
some evidence of neurological disability stemming for the 
veteran's low back disorder.  There was no evidence of 
peripheral neuropathy.  Straight leg raising provoked pain 
with elevation of the leg up to 50 degrees on the left side 
and 45 degrees on the right side.  The veteran had normal 
proprioception and decreased vibratory sensation.  Deep 
tendon reflexes show absent knee reflex on the right and 
absent ankle jerks.  Motor examination demonstrated normal 
bulk and tone of the lower extremities with normal strength 
in all groups.  The veteran denied any bladder or bowel 
problems related to his low back.  The report of an October 
2004 nerve conduction study revealed electrodiagnostic 
evidence of an early peripheral neuropathy affecting sensory 
fibers of the lower limbs.  There was no evidence of 
lumbosacral radiculopathy.  The opinion was that the veteran 
had evidence of L2-L3 radiculopathy with sensory loss 
innervated by the corresponding nerves and absent right-sided 
knee reflex.  The examiner stated that the veteran's problem 
with decreased vibratory sense could be age related.  In 
other words, although there is no clear diagnosis of 
intervertebral disc syndrome, there is some evidence of 
neurological impairment and radiculopathy stemming from the 
veteran's low back disability.  Nevertheless, there is no 
evidence that the veteran experiences severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief, or that he experiences any incapacitating episodes 
resulting from intervertebral disc syndrome of at least four 
weeks during the past year.  The record is simply absent such 
findings.  There is also no evidence that the veteran suffers 
from mild, incomplete paralysis of the sciatic or peroneal 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521.  

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  In this regard, the Board's attention is again 
drawn to the November 2004 VA examinations where the veteran 
reported that he was still able to walk 10 to 12 minutes 
before experiencing any back or leg pain.   It was further 
noted that the veteran would only experience an additional 
loss of 30 percent of forward flexion after repetitive 
motion.  VA and non-VA treatment records are also 
conspicuously absent any findings of the veteran being 
prescribed any type of bed rest due to his low back 
disability.  The Board therefore finds that a disability 
evaluation in excess of 20 percent under the rating criteria 
for intervertebral disc syndrome would not be warranted.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  In other words, a higher 
disability evaluation under the rating criteria for 
intervertebral disc syndrome is not warranted.

Thoracic spine

The veteran is currently in receipt of a 20 percent 
disability evaluation for arthritis of the thoracic spine. A 
20 percent rating exceeds the maximum schedular rating for 
loss of range of motion of the thoracic spine under the 
"old" rating criteria.  Recognition is given to the 
veteran's complaints of pain on motion and weakness of the 
thoracic spine at his VA examinations and in the private 
medical evidence.  In that regard, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the thoracic spine, there is no basis 
for a rating greater than 20 percent based on limitation of 
motion due to any functional loss.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
The "old" Diagnostic Code 5288 provided that a 30 percent 
disability evaluation may be assigned for unfavorable 
ankylosis of the thoracic spine.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

Here, the evidence of record shows that the veteran retains 
active motion of the thoracic spine.  Such was shown at his 
VA examinations as well as the VA and non-VA treatment 
records.  The veteran does not contend otherwise.  
Consideration has again been given to the application of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown 
(functional loss due to pain upon motion).  However, as 
ankylosis involves the absence of motion of the affected 
joint, such an application would be inappropriate.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  There is 
no evidence to support a diagnosis of intervertebral disc 
syndrome stemming from his thoracic spine.  Rather, the 
reports of the VA neurological examinations conducted in July 
1998 and November 2004 specifically indicate that the 
neurologic component to the veteran's back disability stems 
from lumbosacral area of his spine.  The veteran has been 
diagnosed as having radiculopathy in the L2-L3 and L5 
regions.  A disability evaluation under the criteria for 
intervertebral disc syndrome would also be inappropriate.

Lumbar spine and thoracic spine

As indicated above, the revision of the rating criteria 
included the decision to evaluate the lumbar and thoracic 
spines as a single entity.  The Board will therefore consider 
whether an evaluation of the veteran's lumbar and thoracic 
spine disabilities, as a whole, would result in a higher 
schedular rating.  In this regard, the Board finds that there 
is no evidence that the veteran's lumbar/thoracic spine 
disability has resulted in limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  The above 
discussed evidence shows that the veteran retains an active 
range of motion of the lumbar spine, and that an actual 
limitation/loss of forward flexion between 70 and 90 degrees.  
Indeed, even in considering the veteran's complaints of pain 
on motion and functional loss, the November 2004 VA 
examination indicated that forward flexion would be reduced 
to no less than 63 degrees.  Again, application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 does not provide a basis for a rating 
higher than 20 percent under the "new" rating criteria.


ORDER

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine with radiculopathy is denied.

Entitlement to an increased evaluation for degenerative 
arthritis of the thoracic spine is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


